Citation Nr: 0829748	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  05-26 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for shell fragment wound with retained foreign 
bodies, degenerative joint disease right knee, for the period 
prior to December 1, 2007.  

2.  Entitlement to a disability evaluation in excess of 30 
percent for shell fragment wound with retained foreign 
bodies, degenerative joint disease right knee, status post 
total knee arthroplasty, for the period from December 1, 
2007, forward.

3.  Entitlement to a disability evaluation in excess of 10 
percent for shell fragment wound with retained foreign 
bodies, degenerative joint disease left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied disability evaluations for the residuals of shell 
fragment wound with retained foreign bodies, degenerative 
joint disease right knee, evaluated as 20 percent disabling, 
and shell fragment wound with retained foreign bodies, 
degenerative joint disease left knee, evaluated as 10 percent 
disabling.  On October 3, 2006, the veteran underwent a right 
total knee replacement.  By a rating action dated in October 
2006, the veteran was assigned a temporary 100 percent 
schedular rating for shell fragment wound with retained 
foreign bodies, degenerative joint disease right knee, status 
post total knee arthroplasty, from October 3, 2006, and a 30 
percent disability for that disability from December 1, 2007.

In July 2008, a hearing was held before the undersigned 
sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to assist the veteran in the development of a 
claim.  This includes assisting the veteran in procuring 
service treatment records and other relevant treatment 
records and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2007). 

The veteran contends that the currently assigned evaluations 
do not adequately reflect the severity of his disability.  He 
testified that he cannot do prolonged standing or squatting 
and that he has problems with flexion.  He reported pain in 
both knee joints, although the right is better since his knee 
replacement surgery.  He uses braces and a cane as needed.  

Historically, the veteran's right and left knee disabilities 
were evaluated under Diagnostic Code (DC) 7804 (scars), then 
DC 5312 (injuries to muscle group XII).  In February 1998, 
the RO included arthritis and evaluated the disabilities 
pursuant to DC 5010 (traumatic arthritis) - 5312.  In October 
2006, following a total knee replacement, the RO evaluated 
the right knee disability under DC 5010 - 5055 (knee 
replacement).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions.  
38 C.F.R. § 4.55(b) (2007).  There are three muscle groups 
for the foot and leg (DC 5310 through 5312) and six muscle 
groups for the pelvic girdle and thigh (DC 5313 through 
5318).  Id.  While the evaluation of the same disability 
under various diagnoses is to be avoided, see 38 C.F.R. 
§ 4.14 (2007), the Board notes that separate evaluations 
based on injuries to different muscle groups and/or joints 
can potentially be assigned and should be considered.  In 
this regard, it is essential that the claims file contain 
sufficient information to identify the extent of the in-
service injury and the muscle groups and joints affected.

On review, the evidence of record does not clearly identify 
the muscles injured as a result of the veteran's shell 
fragment wounds.  Service records show that on examination 
for separation in 1968, scars were noted on both legs due to 
multiple fragment wounds.  Records pertaining to the in-
service treatment of these wounds are not contained in the 
claims file.  Post-service medical records note retained 
shrapnel in both lower extremities.  Of note, an October 1969 
x-ray report revealed shadows in the anterior portion of the 
left knee and in the area of the left quadriceps tendon.  A 
January 1992 x-ray study showed retained foreign bodies in 
both knees.

On the veteran's claim filed in September 1968, he noted that 
he had surgery performed on both knees and his right thigh.  
He reported treatment at the 67th Evac Hospital, Quo Nanh, 
Vietnam from June 27, 1967 to July 2, 1967; the 106th General 
Hospital, Japan from July 5 to August 5, 1967; the Walter 
Reed Army Hospital from August 6 to October 3, 1967; and the 
Walson Army Hospital at various times until separation in 
August 1968.  The Board notes that on his initial claim filed 
in August 1968, the veteran identified his treatment in Japan 
and at Walter Reed as being in 1968.  However, as this 
treatment appears to follow the June 1967 grenade injury and 
subsequent evacuation from Vietnam, it appears the correct 
dates would be in 1967, as shown on the September 1968 
application.  In order to determine the extent of the 
veteran's in-service lower extremity injuries, the identified 
in-patient clinical records should be requested.

The veteran most recently underwent a VA examination in 
January 2005.  On review, the examination report does not 
indicate which muscle groups, if any, are involved, and does 
not provide findings pertaining to the muscles, such as 
strength, endurance, atrophy, etc.  Earlier examination 
reports are also silent as to the muscle group involvement.  
Given the need for clearer information regarding muscle group 
involvement and current findings, the Board finds that 
additional examination is needed.

Review of the record indicates the veteran receives VA 
treatment.  Records from the VA medical center (VAMC) in West 
Palm Beach were most recently printed in October 2006.  If 
additional records are available, they should be obtained.  




Accordingly, the case is REMANDED for the following action:

1.	Request records from VAMC West Palm 
Beach for the period from October 2006 
to the present.  Any records obtained 
or responses received should be 
associated with the claims file.  

2.	Request in-patient clinical records 
pertaining to the veteran from the 
following military treatment 
facilities: (a) 67th Evac Hospital, Quo 
Nanh, Vietnam for the period from June 
27, 1967 to July 2, 1967; (b) 106th 
General Hospital, Japan for the period 
from July 5, 1967 to August 5, 1967; 
(c) Walter Reed Army Hospital for the 
period from August 6, 1967 to October 
3, 1967; and (d) Walson Army Hospital 
for the period from October 3, 1967 to 
August 23, 1968.  Any records obtained 
or responses received should be 
associated with the claims file.  
Negative replies should be included in 
the record.

3.	Upon receipt of the above records, if 
any, the veteran should be scheduled 
for a VA examination to ascertain the 
current severity of his left and right 
knee disabilities.  The examination 
should include consideration of both 
the muscle and joint worksheets.  All 
necessary diagnostic tests and x-ray 
examinations should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
The examiner is specifically requested 
to identify all residuals associated 
with the veteran's in-service shell 
fragment wounds to the lower 
extremities, to include any muscle 
group or groups involved.  The examiner 
should comment on and provide relevant 
findings regarding each muscle group 
affected.  

4.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues listed on the 
title page of this remand.  All 
applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

